Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 08/29/2022 have been fully considered but they are not persuasive.
The amendments to the claims do not overcome the rejections under 35 USC 101.  The rejected limitations were still found to be able to be performed in the mind.
Regarding the amendments of claims 1 & 16, the reference of Miller has been introduced to teach the limitations not taught by Shahidi.
Claim Objections
Objections to the claims have been withdrawn in response to applicant’s amendment filed 08/29/2022.
Claim Interpretation
Interpretation of the claims has been withdrawn in response to applicant’s amendment filed 08/29/2022.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 3, 5-6, 9-10, & 12 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1: Statutory Category: YES -The claims recite a method of visualizing a surgical site, and, therefore, are a method.
Step 2A, Prong 1, Judicial Exception: YES -Claim 1 recites the limitations “viewing the surgical site with a camera on the second display”, “identifying a first area of interest on the second display”, and “determining a recorded cross-sectional view of the surgical site that corresponds to the identified first area of interest”.  Claim 3 recites the limitation “marking a second area of interest on the second display with a first tag including information relative to the second area of interest” (under broadest reasonable interpretation, Examiner interprets “marking” as annotating, which can be performed in the mind).  Claim 5 recites the limitation “marking the second area of interest includes identifying the second area of interest within the first area of interest”.  Claim 6 recites the limitation “locating a first tag within images captured by the camera based on a position of a previous area of interest during a prior surgical procedure”.  Claim 9 recites the limitation “locating the first tag within images captured by the camera includes determining a depth of the first tag within the surgical site from multiple images captured by the camera”.  Claim 10 recites the limitation “locating the first tag within images captured by the camera includes using pixel-based identification of images from the camera to determine the location of the first tag within the images captured by the camera”.  Claim 12 recites the limitation “viewing a third tag on the second display representative of the position of the ultrasound probe of the ultrasound system within images captured by the camera when the third area of interest was identified”.  These limitations comprise method steps that, under their broadest reasonable interpretation, cover performance of the limitations in the mind.  Other than stating that the objects in question appear on a display, nothing in a claim element precludes the step from practically being performed in the mind.  The mere nominal recitation of a generic display does not take the claim limitations out of the mental processes grouping.  Thus, the claims recite a mental process.
Step 2A, Prong 2, Integrated into Practical Application: No -The claims recite additional elements such as “scanning a surgical site with an ultrasound system including a first display showing a cross-sectional view of the surgical site including recording cross-sectional views of the surgical site, each of the recorded cross-sectional views associated with a position a probe of the ultrasound system within the surgical site when the respective cross-sectional view is recorded”.  This scanning step constitutes an additional element, and it recites an insignificant pre-extra solution activity of data gathering.  Because the claims are recited at a high level of generality, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea to integrate the judicial exception into a practical application.  Thus, the claims are directed to an abstract idea.
Step 2B, Inventive Concept: No -The additional elements amount to no more than a means for gathering data for the display.  The gathering of data cannot integrate a judicial exception into a practical application or provide an inventive concept.  Because the scanning step remains an insignificant pre-extra solution activity, the additional elements, either considered individually or as a whole, do not claim substantially more than the judicial exception and therefore does not confer an inventive concept.  There is no inventive concept in the claim, and thus, it is ineligible.
Claim Rejections - 35 USC § 102
Rejections under 35 USC 102 have been withdrawn in response to applicant’s amendment filed 08/29/2022.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 11-13, 16, & 18 are rejected under 35 U.S.C. 103 as being unpatentable over Shahidi (US 2005/0085718) in view of Miller (US 2014/0187946).
Regarding claim 1, Shahidi teaches a method of visualizing a surgical site, the method comprising:
scanning a surgical site with an ultrasound probe (trackable intra-operative imaging probe 105, [0040]) of an ultrasound system (ultrasonic system 102, [0040]) including a first display (ultrasonic display 104, [0040]) showing a cross-sectional view of the surgical site and recording cross-sectional views of the surgical site (104, Figure 3), associating each of the recorded cross-sectional views with a position of the ultrasound probe of the ultrasound system within the surgical site when the respective cross-sectional view is recorded ([0024]);
viewing the surgical site with a camera (trackable endoscope 107, [0040]) on a second display (video signal 101 or tracking data stream 110, [0040] & Figure 3);
Figure 3 illustrates two displays.  The first is the ultrasonic display 104 of the ultrasonic system 102 which displays image data captured by the trackable intra-operative imaging probe 105.  This first display is dedicated to displaying ultrasound data.  The second display receives the video signal 101 from the endoscopic system 100 and the tracking data stream 110 from the tracking device 108 provided by the trackable endoscope 107.  This display displays both the endoscope data and the ultrasound data, and, as visualized in Figure 3, is distinct from the first display.
identifying a first area of interest (field representing the patient target area, [0030]) on the second display;
determining a recorded cross-sectional view of the surgical site that corresponds to the identified first area of interest ([0055]);
Paragraph [0055] teaches “aligning a cross-sectional ultrasound plane with the endoscope”.  This ensures that both the ultrasound system and endoscope system will display the same field of view.
displaying the determined recorded cross-sectional view of the surgical site on the second display based on the identified first area of interest on the second display ([0054] & Figure 3); and
scanning the surgical site to acquire an updated cross-sectional view (new ultrasound image, [0058]) of the surgical site ([0058]).
However, Shahidi fails to disclose overlaying the updated cross-sectional view of the surgical site on the recorded cross-sectional view of the surgical site displayed on the second display.
Miller teaches overlaying the second view of the surgical site (wide field of view 402, [0038]) on the first view of the surgical site (narrow field of view 404, [0038]) displayed on the display (user interface display 400, [0038]) ([0038] & Figure 4).
It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the method taught by Shahidi to include overlaying the second field of view of the surgical site on the first field of view of the surgical site displayed on the display, as taught by Miller.  Being able to simultaneously observe the updated view alongside the recorded view allows the operator to easily visually compare any differences between the two views.
Regarding claim 11, Shahidi in view of Miller teach the method according to claim 1, and Shahidi further teaches that viewing the surgical site with the camera on the second display includes removing distortion (lens distortion compensation, [0057]) from images of the surgical site captured with the camera before displaying the images of the surgical site on the second display ([0057]).
Regarding claim 12, Shahidi in view of Miller teach the method according to claim 1, and Shahidi further teaches:
marking a third area of interest (one or more target regions of interest, [0033]) within a cross-sectional view of the surgical site on the first display with a second tag (lesion target 117, [0040], Figure 3); and
viewing a third tag (targeting markers 114, [0040], Figure 3) on the second display representative of the position of the ultrasound probe of the ultrasound system within images captured by the camera when the third area of interest was identified ([0034]).
Paragraph [0034] teaches that, based on the marked target in the ultrasound volume, navigation data can be overlaid on the endoscope video.  This reads on the claim as the targeting markers 114 (third tag) are made in relation to the tagged lesion target 117 (second tag) which is representative of the ultrasound probe position.
Regarding claim 13, Shahidi in view of Miller teach the method according to claim 12, and Shahidi further teaches that viewing the third tag representative of the second tag includes displaying information ([“Displayed data will include the directions of, and distances to, the target regions relative to the endoscope tip, as well as a potential range of error in this data.”], [0034]) relevant to the third area of interest on the second display.
Regarding claim 16, Shahidi teaches a surgical system comprising:
an ultrasound system (ultrasonic system 102, [0040]) including:
an ultrasound probe (trackable intra-operative imaging probe 105, [0040]) configured to capture a cross-sectional view of a surgical site (104, Figure 3); and
an ultrasound display (ultrasonic display 104, [0040]) configured to display the cross-sectional view of the surgical site captured by the ultrasound probe (104, Figure 3);
an endoscopic system (endoscopic system 100, [0040]) including:
an endoscope (trackable endoscope 107, [0040]) having a camera (miniature CCD cameras, [0002]) configured to capture images of the surgical site (intra-operative video image 113, [0040]); and
an endoscope display (video signal 101 or tracking data stream 110, [0040] & Figure 3) configured to display the images of the surgical site captured by the camera (113, Figure 3); and
Figure 3 illustrates two displays.  The first is the ultrasonic display 104 of the ultrasonic system 102 which displays image data captured by the trackable intra-operative imaging probe 105.  This first display is dedicated to displaying ultrasound data.  The second display receives the video signal 101 from the endoscopic system 100 and the tracking data stream 110 from the tracking device 108 provided by the trackable endoscope 107.  This display displays both the endoscope data and the ultrasound data, and, as visualized in Figure 3, is distinct from the first display.
a processing unit (computer processor, [0059]) configured to:
record cross-sectional views of the surgical site ([0054]);
receive a location of a first area of interest (target inside the field of view, [0040]) within a captured image of the surgical site from the endoscope display;
determining a recorded cross-sectional view of the surgical site that corresponds to the first area of interest ([0055]);
Paragraph [0055] teaches “aligning a cross-sectional ultrasound plane with the endoscope”.  This ensures that both the ultrasound system and endoscope system will display the same field of view.
display the determined recorded cross-sectional view of the surgical site on the endoscope display based on the first area of interest from the endoscope display ([0054] & Figure 3).
However, Shahidi fails to disclose that the processing unit is configured to: overlay an updated cross-sectional view of the surgical site on the recorded cross-sectional view of the surgical site displayed on the endoscope display.
Miller teaches that the processing unit (processor 102, [0027]) is configured to:
overlay a second view of the surgical site (wide field of view 402, [0038]) on the first view of the surgical site (narrow field of view 404, [0038]) displayed on the display (user interface display 400, [0038]) ([0038] & Figure 4).
It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the system taught by Shahidi such that the processing unit is configured to: overlay a second view of the surgical site on the first view of the surgical site displayed on the display, as taught by Miller.  Being able to simultaneously observe the updated view alongside the recorded view allows the operator to easily visually compare any differences between the two views.
Regarding claim 18, Shahidi in view of Miller teach the surgical system according to claim 16, and Shahidi further teaches that the processing unit is configured to remove distortion (lens distortion compensation, [0057]) from images of the surgical site captured with the camera before displaying the images of the surgical site on the endoscope display ([0057]).
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Shahidi in view of Miller, as applied to claim 1, above, in further view of Kang (KR 2010/0036420, see attached translation).
Regarding claim 2, Shahidi in view of Miller teach the method according to claim 1.
However, Shahidi in view of Miller fail to disclose scanning the surgical site with the ultrasound system includes inserting the ultrasound probe into a body cavity of a patient.
Kang teaches scanning the surgical site with the ultrasound system includes inserting the ultrasound probe into a body cavity of a patient ([“the ultrasonic probe 210 is characterized in that it is configured in a shape that can pass through the abdominal cavity”], Tech-Solution, Paragraph 2).
It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the ultrasound system taught by Shahidi and Miller such that scanning the surgical site with the ultrasound system includes inserting an ultrasound probe into a body cavity of a patient, as taught by Kang.  Inserting the probe into the body results in less distance for the ultrasound energy to travel to the target region, resulting in higher quality ultrasound images.
Claims 3-9 & 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Shahidi in view of Miller, as applied to claim 1, above, in further view of Anderson (US 2014/0204242).
Regarding claim 3, Shahidi in view of Miller teach the method according to claim 1, further comprising marking a second area of interest (target inside the field of view, [0040]) on the second display with a first tag (secondary targeting markers 115, [0040]).
However, Shahidi in view of Miller fail to disclose including information relative to the second area of interest.
Anderson teaches including information (detailed information about these findings, [0017]) relative to the second area of interest.
Here, the second area of interest refers to the locations of the tagged findings detailed in [0017].
It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the tags taught by Shahidi to include information relative to the second area of interest, as taught by Anderson.  Providing information when tagging an area of interest will allow the operator to make a more informed clinical decision based on this information.
Regarding claim 4, Shahidi in view of Miller and Anderson teach the method according to claim 3, and Shahidi further teaches a second display ([0040] & Figure 3).
However, Shahidi in view of Miller fail to disclose toggling the first tag to display information relevant to the second area of interest on the display.
Anderson teaches toggling the first tag to display information relevant to the second area of interest on the display ([0021] & Figure 3).
Paragraph [0021] teaches that hovering over a tag causes tool tip graphic 54 to appear.  Figure 3 illustrates this scenario, wherein tool tip graphic 54 displays relevant information to the user.
It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the method taught by Shahidi and Miller to include toggling the first display to display information relevant to the second area of interest on the display, as taught by Anderson.  This gives the operator the choice to either view the relevant information or the full image, depending on what is desired at that point in the procedure.
Regarding claim 5, Shahidi in view of Miller and Anderson teach the method according to claim 3, and Shahidi further teaches that marking the second area of interest includes identifying the second area of interest within the first area of interest ([0040] & Figure 3).
The rejection of claim 1 states that the first area of interest is the field of view of the imaging system.  Paragraph [0040] teaches that the secondary targeting marker 115 points to a target inside the field of view; this can also be observed in Figure 3.
Regarding claim 6, Shahidi in view of Miller teach the method according to claim 1, and Shahidi further teaches capturing images with a camera (trackable endoscope 107, [0040], Figure 3).
However, Shahidi in view of Miller fail to disclose locating a first tag within images captured by the camera based on the position of a previous area of interest during a prior surgical procedure.
Anderson teaches locating a first tag within images captured by an imaging device based on a position of a previous area of interest during a prior surgical procedure ([0017]).
As stated in [0017], the symbols “O”, “X”, and “+” are representative of tagged regions of interest from previous examinations.
It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the method taught by Shahidi and Miller to include locating a first tag within images captured by the camera based on the position of a previous area of interest during a prior surgical procedure, as taught by Anderson.  Locating tagged areas of interest from prior surgical procedures allows for the disease progression to be monitored.  This can also be used to determine if a treatment is effective in combating the disease.
Regarding claim 7, Shahidi in view of Miller and Anderson teach the method according to claim 6, and Shahidi further teaches a second display ([0040] & Figure 3).
However, Shahidi in view of Miller fail to disclose displaying information relevant to the previous area of interest on the display.
Anderson teaches that displaying the first tag representative of the previous area of interest includes displaying information (detailed information about these findings, [0017]) relevant to the previous area of interest on the display ([0017]).
It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the method taught by Shahidi and Miller such that displaying the first tag representative of the previous area of interest includes displaying information relevant to the previous area of interest on the display, as taught by Anderson.  This further increases the ability for the operator to make an informed clinical decision, as changes in information from the previous and current procedures can be observed.
Regarding claim 8, Shahidi in view of Miller and Anderson teach the method according to claim 7, and Shahidi further teaches a second display ([0040] & Figure 3).
However, Shahidi in view of Miller fail to disclose toggling the first tag to display information relevant to the previous area of interest on the display.
Anderson teaches toggling the first tag to display information relevant to the previous area of interest on the display ([0021] & Figure 3).
Paragraph [0021] teaches that hovering over a tag causes tool tip graphic 54 to appear.  Figure 3 illustrates this scenario, wherein tool tip graphic 54 displays relevant information to the user.
It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the method taught by Shahidi and Miller to include toggling the first tag to display information relevant to the previous area of interest on the display, as taught by Anderson.  This gives the operator the choice to either view the relevant information or the full image, depending on what is desired at that point in the procedure.
Regarding claim 9, Shahidi in view of Miller and Anderson teach the method according to claim 6, and Shahidi further teaches capturing images with a camera (trackable endoscope 107, [0040], Figure 3).
However, Shahidi in view of Miller fail to disclose that locating the first tag within images captured by the camera includes determining a depth of the first tag within the surgical site from multiple images captured by the camera.
Anderson teaches that locating the first tag within images captured by the camera includes determining a depth of the first tag within the surgical site from multiple images captured by an imaging device ([0023] & Figure 5).
Paragraph [0023] teaches a Z-axis navigation symbol 70 to traverse through the 2D slices in the depth direction.  Figure 5 illustrates that this tool can be used to determine the depth of a tag.
It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the method taught by Shahidi and Miller such that locating the first tag within images captured by the camera includes determining a depth of the first tag within the surgical site from multiple images captured by an imaging device, as taught by Anderson.  This provides a precise 3D location of an area of interest so that the operator can monitor or direct treatment to the exact region.
Regarding claim 14, Shahidi in view of Miller teach method according to claim 13, and Shahidi further teaches a second display ([0040] & Figure 3).
However, Shahidi in view of Miller fail to disclose toggling the third tag to display information relevant to the third area of interest on the second display.
Anderson teaches toggling the third tag to display information relevant to the third area of interest on the display ([0021] & Figure 3).
As stated in the rejection of claim 6, Anderson teaches that at least three tags can be placed.  Any tag can be toggled to display information.
It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the method taught by Shahidi and Miller to include toggling the third tag to display information relevant to the third area of interest on the second display, as taught by Anderson.  This gives the operator the choice to either view the relevant information or the full image, depending on what is desired at that point in the procedure.
Regarding claim 15, Shahidi in view of Miller and Anderson teach the method according to claim 14, and Shahidi further teaches a second display ([0040] & Figure 3).
However, Shahidi in view of Miller fail to disclose toggling the first tag to display information relevant to the first area of interest on the second display independent of toggling the third tag.
Anderson teaches toggling the first tag to display information relevant to the first area of interest on the display independent of toggling the third tag ([0021] & Figure 3).
Figure 3 illustrates toggling the third tag (“+”) without toggling the first tag (“O”).
It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the method taught by Shahidi and Miller to include toggling the first tag to display information relevant to the first area of interest on the display independent of toggling the third tag, as taught by Anderson.  Having the tags be toggled independently from one another ensures that only information desired by the operator at that point in the procedure is displayed, reducing clutter on the display.
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Shahidi in view of Miller and Anderson, as applied to claim 6, above, in further view of Buelow (US 2014/0289605).
Regarding claim 10, Shahidi in view of Miller and Anderson teach the method according to claim 6.
However, Shahidi in view of Miller and Anderson fail to disclose that locating the first tag within images captured by the camera includes using pixel-based identification of images from the camera to determine the location of the first tag within the images captured by the camera.
Buelow teaches that locating the first tag within images captured by the camera includes using pixel-based identification of images from the camera to determine the location of the first tag within the images captured by the camera ([0062], Figures 3c & 3d).
Paragraph [0062] teaches matching the luminance of pixels from the marker 140 to various image portions.  Based on the highest match, the system can determine the true location of the marker.
It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the method taught by Shahidi in view of Miller and Anderson such that locating the first tag within images captured by the camera includes using pixel-based identification of images from the camera to determine the location of the first tag within the images captured by the camera, as taught by Buelow.  This provides a computational approach to ensure the correct location of the tag prior to beginning treatment.
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Shahidi in view of Miller, as applied to claim 16, above, in further view of Frimer (WO 2017/098505).
Regarding claim 17, Shahidi in view of Miller teach surgical system according to claim 16, and Shahidi further teaches that the endoscope display is configured to receive a tag (secondary targeting markers 115, [0040]) indicative of the location of the first area of interest (target inside the field of view, [0040]) within the images of the surgical site (Figure 3).
However, Shahidi in view of Miller fail to disclose that the endoscope display is a touchscreen display.
Frimer teaches that the endoscope display is a touchscreen display (touchscreen, Page 35, Paragraph 3).
It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the endoscope display taught by Shahidi to be a touchscreen display, as taught by Frimer.  Compared to another method of tagging a location such as a mouse, a touchscreen may be more intuitive for the operator, allowing a location to be tagged with higher precision.
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Shahidi in view of Miller, as applied to claim 16, above, in further view of Buelow.
Regarding claim 19, Shahidi in view of Miller teach that surgical system according to claim 16, and Shahidi further teaches that the processing unit is configured to locate a second area of interest (one or more target regions of interest, [0033]) within images captured by the camera, the second area of interest positioned based on a location of the ultrasound probe within the images of the surgical site when a second area of interest is identified on the ultrasound display ([0033]).
However, Shahidi in view of Miller fail to disclose using pixel-based identification of images from the camera.
Buelow teaches using pixel-based identification of images from the camera ([0062], Figures 3c & 3d).
It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the system taught by Shahidi and Miller to include using pixel-based identification of images from the camera, as taught by Buelow.  This provides a computational approach to ensure the correct location of the tag prior to beginning treatment.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM KOLKIN whose telephone number is (571)272-5480. The examiner can normally be reached Monday-Friday 7:30AM-5:30PM EDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Raymond can be reached on (571)-270-1790. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ADAM D. KOLKIN/Examiner, Art Unit 3793                                                                                                                                                                                                        
/KEITH M RAYMOND/Supervisory Patent Examiner, Art Unit 3793